HOUSTON, Justice
(Concurring specially):
Normally, when no reason is given by the trial court for granting a new trial and one of the grounds is that the verdict is contrary to the evidence, we assume that it was granted because the trial court concluded that the verdict was contrary to the great weight or great preponderance of the evidence or that the verdict was unjust in the light of the evidence. Little v. Pate, 388 So.2d 941, 942 (Ala.1980). Such an assumption could trigger the new trial standard recently announced in Jawad v. Granade, 497 So.2d 471 (Ala.1986). To avoid this, it is preferable for the trial court to state its reason or reasons for granting a new trial; however, even if the trial court does not state its reasons in its order granting the new trial, the record, outside the four corners of the order, may prove or demonstrate that we should not accept or suppose as true our Little v. Pate, supra, assumption. I am convinced that the facts cited in the majority opinion rebut our Little v. Pate assumption.
TORBERT, C.J., and MADDOX and BEATTY, JJ., concur.